 

          Exhibit 10.2

 

Execution Copy

 

SECOND AMENDMENT TO

SECOND AMENDED AND RESTATED LOAN SALE AGREEMENT

 

This SECOND AMENDMENT TO SECOND AMENDED AND RESTATED LOAN

SALE AGREEMENT (this “Amendment”), dated as of October 27, 2015 (the “Amendment
Effective Date”), is made by and between WEBBANK, a Utah-chartered industrial
bank having its principal location in Salt Lake City, Utah (“Bank”), PROSPER
MARKETPLACE, INC., a Delaware corporation having its principal location in San
Francisco, California (“PMI”), and PROSPER FUNDING, LLC, a Delaware limited
liability company having its principal location in San Francisco, California
(“PFL”). This Amendment hereby amends the Second Amended and Restated Loan Sale
Agreement, dated as of January 25, 2013, among Bank, PMI and PFL, as amended
from time to time (the “Loan Sale Agreement”).Capitalized terms used and not
otherwise defined herein shall have the respective meanings set forth in the
Loan Sale Agreement.

 

RECITALS

 

WHEREAS, the Parties desire to amend the Loan Sale Agreement to address the
calculation of certain amounts thereunder.

 

 

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing Recitals and the terms,
conditions and mutual covenants and agreements herein contained, and for good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Bank, PMI, and PFL agree as follows:

 

1.Definition (s) in Schedule 1 to the Loan Sale Agreement is hereby deleted and
replaced with the following, effective for any Loan Accounts with a Funding Date
on or after December 1, 2015:

 

 

(s)

“Holding Period Interest Charge” means, for each Loan Account purchased by PFL
from Bank hereunder, the interest that accrued on that Loan Account during each
calendar day beginning on the Funding Date for that Loan Account and ending on
the Closing Date on which the sale of that Loan Account occurred. For the
avoidance of doubt, if the Funding Date of a Loan is a Friday and the Closing
Date is the next Monday, then the Holding Period Interest Charge shall include
the interest that accrued on that Loan Account during the three-calendar day
period from that Friday to that Monday

 

 

 

2.

Miscellaneous.

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

(a)

Effect of Amendment. Except as expressly amended and/or superseded by this
Amendment, the Loan Sale Agreement shall remain in full force and effect. This
Amendment shall not constitute an amendment or waiver of any provision of the
Loan Sale Agreement, except as expressly set forth herein. Upon the Amendment
Effective Date, or as otherwise set forth herein, the Loan Sale Agreement shall
thereupon be deemed to be amended and supplemented as hereinabove set forth, and
this Amendment shall henceforth be read, taken and construed as an integral part
of the Loan Sale Agreement; however, such amendments and supplements shall not
operate so as to render invalid or improper any action heretofore taken under
the Loan Sale Agreement. In the event of any inconsistency between this
Amendment and the Loan Sale Agreement with respect to the matters set forth
herein, this Amendment shall take precedence. References in any of the Program
Documents or amendments thereto to the Loan Sale Agreement shall be deemed to
mean the Loan Sale Agreement, as applicable, as amended by this Amendment.

 

 

 

(b)

Counterparts. This Amendment may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together constitute one and the same instrument.

 

 

 

(c)

Governing Law.This Amendment shall be interpreted and construed in accordance
with the laws of the State of Utah, without giving effect to the rules,
policies, or principles thereof with respect to conflicts of laws.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-2-

 

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed by
their duly authorized officers as of the date first written above.

 

WEBBANK

 

 

By:/s/  Kelly Barnett

Name:  Kelly M Barnett

Title:   President

 

 

PROSPER FUNDING LLCPROSPER MARKETPLACE, INC.

 

By:/s/ Sachin AdarkarBy:/s/ Sachin Adarkar

Name:  Sachin AdarkarName Sachin Adarkar

Title:  Secretary            Title:  General Counsel and Secretary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

-3-